Citation Nr: 0811271	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to an initial compensable rating for bilateral 
hearing loss, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant and C.W.
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1969.  He had  additional periods of reserve duty 
from January 1969 to August 1972, and from January 1987 to 
February 1999.  The veteran died in January 2004.  The 
appellant is his spouse.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, which denied entitlement to service 
connection for the cause of the veteran's death.

In May 2006, the appellant and a friend testified at a 
hearing at the RO before           the undersigned Veterans 
Law Judge (VLJ) of the Board (i.e., a "Travel Board" 
hearing).  A transcript of the proceeding is of record.  

The Board's decision of July 2006 denied the appellant's 
claim.  She then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to a   September 2007 
Joint Motion, the Court entered an Order vacating the Board's 
decision and remanding the claim for the directives 
specified.

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

The appellant's December 2007 correspondence further raises 
the issues of entitlement to service connection for asthma, 
and a higher rating for service-connected post-traumatic 
stress disorder (PTSD), both presumably for accrued benefits 
purposes.  These claims, however, are not currently before 
the Board.     See 38 C.F.R. § 20.200 (2007).  Whereas these 
claims have not been adjudicated        by the RO in the 
first instance, to include the question of whether they were 
timely filed pursuant to 38 C.F.R. § 3.1000(c) (2007), they 
are referred to the RO for appropriate development and 
consideration.  


REMAND

In its September 2007 Joint Motion the Court requested that 
the Board provide more comprehensive discussion of the 
reasons and bases pertaining to its decision on further 
consideration of the claim, with reference to one or more 
sources of evidence indicating that service-connected PTSD 
may have been one of the contributing factors to the cause of 
the veteran's death.  The case was then returned to the 
Board.  Thereafter, the Board sent to the appellant an 
October 2007 notice letter informing her of the opportunity 
to submit additional argumentation and evidence prior to the 
readjudication of her claim within a 90-day time period.         
In response, she provided several items of evidence not 
previously on file, including but not limited to a detailed 
personal statement dated December 2007, statements from 
physicians and other treatment providers, and various medical 
journal articles.  Moreover, she elected the option set forth 
upon the Board's October 2007 letter to have the case 
remanded to the RO as the Agency of Original Jurisdiction 
(AOJ)       to initially consider such evidence.  Thus, a 
remand is necessary to implement     this request.     



Also, during the pendency of this appeal, the Court issued a 
decision in             Hupp v. Nicholson, 21 Vet. App. 342 
(2007), which set forth a new standard as to notice under the 
Veterans Claims Assistance Act (VCAA) with regard to a claim  
for Death and Indemnity Compensation (DIC) benefits under 38 
U.S.C.A. § 1310 (where premised upon service-connected or 
compensable disability).  Generally,  the notice provided 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The Court in 
Hupp further held in that case, when the veteran was not 
service-connected for any disability during his lifetime, 
such a claim-specific notice was not required.  Id. at 353-
55. 
 
In this instance, the April 2004 VCAA notice correspondence 
provided to the appellant explained in some detail the 
general regulatory requirements for DIC benefits.  
Nonetheless, further notice information in this regard should 
be provided to ensure compliance with the Hupp decision, 
particularly as the veteran previously had at least one 
service-connected disability, based upon which a more 
particularized VCAA notice is warranted.

Additionally, the record indicates that a November 2004 RO 
rating decision granted service connection for bilateral 
hearing loss and assigned a noncompensable rating (0 percent) 
for this condition.  This decision represented the initial 
adjudication         of a claim for benefits the veteran 
previously had filed in May 2003.  In its December 2004 
letter notifying the appellant of that determination, the RO 
explained that as no monetary compensation was awarded, her 
claim for accrued benefits remained denied.  Thereafter, 
later that month, the appellant provided a statement that may 
reasonably be construed as a notice of disagreement (NOD)  
with the initial noncompensable rating for bilateral hearing 
loss, for purposes of entitlement to accrued benefits.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  She 
has since further indicated in more recent correspondence 
that this is indeed the benefit sought.  Consequently, this 
claim should be remanded to the RO for issuance of a 
statement of the case (SOC) pertaining to the matter.                     
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	Prior to any further adjudication of the 
claim for service connection for the cause 
of the veteran's death,  the RO should 
send the appellant another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and all other 
applicable legal precedent.  This 
additional letter must set forth 
discussion of the criteria for 
demonstrating entitlement to DIC benefits,    
as outlined in the Court's decision in 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

2.	The RO should readjudicate the claim for 
entitlement to service connection for the 
cause of the veteran's death. If the 
benefit sought is not granted, the 
appellant and her representative should be 
furnished with a supplemental statement of 
the case (SSOC) that includes review of       
all additional evidence received from the 
appellant in December 2007, and then 
afforded an opportunity to respond before 
the file is returned to the Board for 
further consideration.



3.	The RO shall issue a statement of the 
case addressing the issue of entitlement 
to an initial compensable rating for 
bilateral hearing loss, for accrued 
benefits purposes.  If, and only if, the 
appellant submits a timely substantive 
appeal addressing this issue should it be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



